PER CURIAM.
We reverse defendant’s convictions for carrying a concealed firearm and possession of a firearm by a convicted felon. We conclude that the trial court erred in denying defendant’s motion to suppress the firearm which was found during a search after an improper stop.
There was no proper basis to stop defendant for loitering, see B.A.A. v. State, 356 So.2d 304, 306 (Fla.1978), or for defendant in a high crime area walking away from an officer with a hand in his pocket, see State v. Thomas, 559 So.2d 463 (Fla. 2d DCA 1990).
Reversed and remanded with the direction to enter a judgment of acquittal on the foregoing charges.
SCHOONOVER, A.C.J., and LEHAN and FRANK, JJ., concur.